EXHIBIT 10.24

November 10, 2006

Jay F. Whitehurst
3009 Cedar Ridge Drive
Plano, Texas 75082

Dear Jay,

You have been asked to assist the Company with matters relating to a highly
confidential project involving the Company's Switching Solutions Group (SSG")
which may result in, among other things, the sale or a divestiture of all or a
portion of the SSG business or its assets ("the Project"). Among other things,
you will be asked to work proactively on behalf of Tekelec to find a suitable
acquirer and to assist through the closing of any sale or divestiture. It is
important to emphasize that many decisions concerning this Project including,
for example, the timetable and whether to effect a sale or divestiture, have not
yet been made.

You have been, and continue to be, a valuable employee of Tekelec, and your help
with this Project will be important to Tekelec. We also recognize that this
Project may cause you to consider other employment opportunities. In order to
provide an incentive for you to remain with Tekelec for the duration of the
Project and to lend your leadership and cooperation to the Project, we have
developed a Retention and Incentive Package (described below) which will be
provided to you in lieu of the compensation and other benefits you would
otherwise be entitled to under the Tekelec Officers Severance Plan or otherwise.

The following definitions apply to the Retention and Incentive Package described
below:

Completion

Date

:

The closing of a sale or other divesture by Tekelec of the SSG business or its
assets (the decision whether to sell or divest the SSG business or its assets
will be determined by Tekelec in its sole discretion) as part of the current
activities conducted as Project Mitchell.

Authorized

Persons:

Frank Plastina, Bill Everett, Danny Parker, Greg Rush, Ron Buckly, Al Ragland,
Ken Hammer, Rob Knox and any other persons who you have been notified have
received Project Mitchell "over the wall" memoranda.

Voluntary

Resignation:

You elect to terminate your employment for any reason on a date other than the
Completion Date.

Cause:

Cause includes your failure or refusal to perform your assigned duties to the
reasonable satisfaction of Tekelec, your violation of Tekelec's policies or
other serious misconduct as determined by Tekelec in good faith

Retention and Incentive Package:

If you work proactively on behalf of Tekelec to find a suitable acquirer and
assist through the closing of any sale or divesture by Tekelec of the SSG
business or its assets (the decision whether to sell or divest the SSG business
or its assets will be determined by Tekelec in its sole discretion) prior to the
Completion Date, then you will be entitled to one of the following options:

 1. If your employment is terminated by Tekelec in connection with the closing
    of the sale or divestiture of the SSG business or its assets, you will
    receive a completion bonus in an amount equal to $750,000. This amount will
    be paid to you in lieu of all compensation and benefits to which you may
    otherwise be entitled under the Officer Severance Plan or otherwise; or
 2. If your employment with Tekelec in not terminated in connection with the
    closing of a sale or divesture of the SSG business or its assets and you
    remain an employee of Tekelec following the Completion Date, we will
    recommend to the Tekelec Compensation Committee that you receive an award of
    40,000 Tekelec Restricted Stock Units within 120 days of the Completion
    Date. These RSUs will be issued under Tekelec's 2003 Stock Option Plan and
    shall vest in four equal annual installments as long as you remain an
    employee of Tekelec, with the first such installment vesting on the first
    anniversary of the award date. You will be required to execute our Company's
    standard RSU Agreement in order to receive these RSUs.

If Tekelec terminates you without Cause earlier than the Completion Date and you
otherwise satisfy the conditions for eligibility specified above, you will be
eligible to receive the Retention and Incentive package described above in
option #1 upon the Completion Date.

If you Voluntarily Resign or if you are terminated by Tekelec for Cause prior to
the Completion Date, you will not be eligible for any Retention and Incentive
Package.

As a condition to you receiving the payment under Option #1 of your Retention
and Incentive Package, you shall be required to execute an agreement, in a form
acceptable to Tekelec, waiving any rights you may have to benefits under the
Officer Severance Plan and releasing the Company and its directors, employees
and affiliates from all claims you may have against them. You shall continue to
be eligible under the Officer Severance Plan if you receive payment under Option
#2 and your employment with Tekelec is subsequently terminated.

You agree to only discuss the Project with Authorized Persons.

This letter is intended to set forth our entire understanding with respect to
its subject matter and supersedes any prior or other agreements related thereto.
This letter does not affect or modify any of your rights or obligations under
your Assignment of Rights and Confidentiality Agreement. This letter can only be
amended in writing, signed by the CEO of Tekelec or me.

If you accept this Retention and Incentive Package, then please sign and date
below as indicated and return to me at the Company's offices in Morrisville,
North Carolina, no later then close of business on November 17th.

Very truly yours,

/s/ Alvin G. Ragland

Alvin G. Ragland
Senior Vice President, Human Resources



I accept the Retention and Incentive Package on the terms set forth herein
above.

/s/ Jay F. Whitehurst


Jay F. Whitehurst



Date: November 30, 2006




--------------------------------------------------------------------------------


